DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i-a) a liquid diluent (claim 1);
(ii-a) sodium carboxymethylcelulose, claim 1 (i); as suspending agent
(ii-b) sodium bicarbonate as neutralizing agent;
(ii-c) simethicone emulsion as defoamer;
(ii-d) benzyl alcohol as preservative;
(ii-e) sodium citrate as buffer;
(ii-f) sucralose as sweetener;
(ii-g) FD&C Red 40 as coloring agent;
(ii-h) strawberry flavor as flavoring agent,
claims 1-5, 8-17 and 31-32 reading thereon, in the reply filed on 3/15/2021 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.
Newly submitted claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims were .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms ZEGERID®, CEKOL®, NEXIUM®, PREVACID®, ACIPHEX®, PROTONIX®, DEXILANT®, each of which is a trade name or a mark used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-17, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,751,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims require each of the instant elected components, only sweetener is generic in the patent claim 1; FD & C Red No. 40 is required by dependent patent claim 6; Strawberry flavoring is required by dependent patent claim 8; sucralose is required by dependent patent claim 13.  Thus, the patent claims anticipate at least instant claim 1 and render each of the claims obvious over each other for common embodiments.
Claim 1-5, 8-17, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/998,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims embrace .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Thus, the copending claimed method is obvious over the instant liquid diluents for reconstituting omeprazole, in view of the disclosed identical use.
See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 97 USPQ2d 1797: We held that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. (p. 1800) …Thus, the holding of Geneva and Pfizer, that a “claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use,” extends to any and all such uses disclosed in the specification of the earlier patent. (p. 1801).

Conclusion
No claim is allowed
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CutisPharma (“FIRST® - Omeprazole: Safety Data Sheet; 10/17/2017; https://firstkits.com/wp-content/uploads/2019/10/FIRST_Omeprazole_SDS_US_101717_FINAL.pdf; accessed 3/24/2021).  
The CutisPharma composition is taught to have the following ingredients:

    PNG
    media_image1.png
    545
    721
    media_image1.png
    Greyscale

This formulation contains many of the same ingredients as the instant claims:  

	Water, sodium bicarbonate, citrate (trisodium citrate dehydrate), strawberry flavor, benzyl alcohol, FD & C Red No. 40 are the same as instant elected.  The composition also has two sweeteners: sucralose (CAS No) 56038-13-2 & magnasweet (CAS No) 53956-04-0.  
The instant claims do not require/recite 1,2-Propaneiol, Xanthan gum, silica gel or polyethylene glycol stearate.  The instant claims require a defoamer in a specific range (simethicone is elected, but not required by claim 1.  While silica gel is known to be present in simethicone, the amount does not match the range of defoamer required by claim 1.  
The instant claims also require NaCMC (in the elected embodiment, (i) of claim 1), not present in the CutisPharma composition.  Both NaCMC and Xanthan gum are known in the art as suspending agents/thickeners (see Kittipongpatana et al.; “Development of Suspending Agent from Sodium Carboxymethyl Mungbean Starches”; 2006; Drug Development and Industrial Pharmacyl 32:809-820; DOI: 10.1080/03639040500529978).  Thus, while it might have been obvious to substitute the required NaCMC for Xanthan gum based on the common use as suspending agents, the instant specification compares Diluent Formulae 0093A-8 and 0093A-22 to the claimed formulations with NaCMC, and show that the alternatives gel in freeze thaw cycles.  There is no expectation of alleviation of the gelling upon freeze-thaw cycles, as required by instant claim 1.  Accordingly, the potential obviousness basis does not rise 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611